Case 2:21-cv-01795-SB-AGR Document 39-4 Filed 04/09/21 Page 1 of 3 Page ID #:1365




    1
    2
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10
      ZHENGFU PICTURES LIMITED and               Case No.: 2:21-CV-01795-SB-AGRx
   11 BEIJING ZHUMENG QIMING
   12 CULTURE & ART CO., LTD.,                      Before Hon. Stanley Blumenfeld, Jr.
                                                           District Court Judge
   13                             Plaintiffs,
   14                                            [PROPOSED] ORDER GRANTING
             v.                                  DEFENDANT’S MOTION TO
   15                                            DISMISS PURSUANT TO FED. R.
   16 SMC SPECIALTY FINANCE, LLC,                CIV. P. 12(b)(6)
   17                            Defendant.
   18
   19        The regularly noticed motion to dismiss brought by defendant SMC Specialty
   20 Finance, LLC, pursuant to Rule 12(b)(6), F.R.Civ.P., came on for hearing in this
   21 Court on May 7, 2021, at 8:30 a.m., before the Honorable Stanley Blumenfeld, Jr.,
   22 United States District Court Judge. Defendant was represented by Scott J. Tepper of
   23 Raskin Gorham Anderson Law. Plaintiffs were represented by Leodis C. Matthews
   24 of Zhong Lun Law Firm LLP.
   25        The Court having considered the papers filed by the parties, having heard
   26 argument and being fully advised in the premises, and good cause appearing
   27 therefor,
   28        IT IS HEREBY ORDERED THAT defendant’s motion is GRANTED, with
                                                1
Case 2:21-cv-01795-SB-AGR Document 39-4 Filed 04/09/21 Page 2 of 3 Page ID #:1366




    1 prejudice and Counts II through VII of the Complaint are dismissed.
    2         Plaintiffs’ alleged declaratory relief claim as to SMC’s violation of copyright
    3 law fails because it is predicated on the non-assignment clauses of the underlying
    4 financing agreements being effective against the attachment of a secured interest,
    5 but the California Commercial Code expressly renders such non-assignment clauses
    6 “ineffective” against the attachment of secured interests. Cal. Comm. Code
    7 §§ 9406(d) & 9408(a). As a result, the contractual non-assignment clauses are
    8 inapplicable because the secured liens that were created do not constitute prohibited
    9 assignments violating Copyright law. (Count II.)
   10         Plaintiffs’ alleged declaratory relief claim regarding the invalidity of the
   11 foreclosure fails on these same grounds as the notices did not violate the California
   12 Commercial Code nor are there sufficient allegations that the sale was not
   13 reasonable. (Count III.)
   14         The complaint fails to allege any actionable conduct by SMC other than its
   15 desire to advance its own rights to recoup its losses from the defaulted multi-
   16 million-dollar loan, and thus plaintiffs cannot state a claim for interference with
   17 contract. Reeves v. Hanlon, 33 Cal. 4th 1140, 1145 (Cal. 2004); Quelimane Co. v.
   18 Stewart Title Guaranty Co., 19 Cal.4th 26, 56 (Cal. 1998). (Count IV.)
   19         Plaintiff’s alleged violation of the Unfair Competition Law also cannot be
   20 sustained because the alleged “wrongful” or “unfair” conduct is specifically
   21 sanctioned by the above-referenced California Commercial Code. Shvarts v. Budget
   22 Group, Inc., 81 Cal.App.4th 1153, 1158-9 (2000). (Count V.)
   23         The alleged interference with prospective economic advantage claim fails
   24 because it does not allege SMC’s wrongful conduct. Quelimane Co. v. Stewart Title
   25 Guaranty Co., 19 Cal.4th 26, 56 (Cal. 1998). (Count VI.)
   26         Finally, the alleged conversion claim fails because plaintiffs have admitted in
   27 documents submitted to this Court in support of three motions for preliminary
   28 injunction (all of which were subsequently stricken by the Court), that SMC is not
                                                   2
Case 2:21-cv-01795-SB-AGR Document 39-4 Filed 04/09/21 Page 3 of 3 Page ID #:1367




    1 exercising “dominion” over any property, as such property is being held by third
    2 parties pending resolution of this dispute. (Count VII.)
    3        SO ORDERED.
    4
        Dated: May ___. 2021
    5                                  _______________________________
    6                                  Stanley Blumenfeld, Jr.
                                       United States District Court Judge
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 3
